Exhibit 99.1 STATE OF VERMONT PUBLIC SERVICE BOARD Docket No. 7627 Petition of Central Vermont Public Service Corporation ("CVPS") for approval of certain amendments to its Alternative Regulation Plan pursuant to 30 V.S.A. § 218d ) Hearings at Montpelier, Vermont January 5-6, 2011 Ordered entered:3/3/11 ORDER APPROVING AMENDMENTS PRESENT: James Volz, Chairman David C. Coen, Board Member John D. Burke, Board Member APPEARANCES: Dale A. Rocheleau, Esq. for Central Vermont Public Service Corporation Morris L. Silver, Esq. for Central Vermont Public Service Corporation Geoffrey Commons, Esq. for Vermont Department of Public Service I.INTRODUCTION Central Vermont Public Service Corporation ("CVPS" or "the Company") is operating under an Alternative Regulation Plan that the Board originally approved in 2008, and modified in 2009 ("2009 Plan") and 2010 ("Current Plan").1The Current Plan provides for automatically adjusting rates on a quarterly basis to reflect fluctuating power purchase prices, annual "base rate" adjustments, and mechanisms to cap rate increases associated with non-power costs and to share earnings and losses with ratepayers when warranted. 1. Docket 7336, Petition of Central Vermont Public Service Corporation for approval of an Alternative Regulation Plan pursuant to 30 V.S.A. § 218d, Order of 9/30/08; Docket 7336, Order of 2/12/09; Docket 7586, Petition of Central Vermont Public Service Corporation for approval of an amendment to its Alternative Regulation Plan, Order of 10/20/10. Docket No. 7627
